internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-117176-03 date date h date b this letter responds to your date request that we supplement our letter_ruling dated date plr-116429-98 the original letter_ruling and supplemental letter rulings dated date plr-105017-99 the first supplemental letter_ruling and date plr-147187-01 the second supplemental letter_ruling the original letter_ruling the first supplemental letter_ruling and the second supplemental letter_ruling are together referred to herein as the prior letter rulings capitalized terms not defined in this ruling have the meanings assigned to them in prior letter rulings the prior letter rulings address certain federal_income_tax consequences of a distribution of stock of a controlled_corporation and related transactions step vii of the first supplemental letter_ruling provided that w ithin a months of the distribution the b most senior executives of business b and business c will have been issued stock in controlled representing in the aggregate a greater than c percent interest within d months this interest will rise to greater than e percent the total cost to the business b and business c executives for their controlled stock will be approximately f dollars distribution was completed on date a since then unexpected developments have materially impacted controlled 2's ability to implement its equity incentive plans as originally anticipated consequently controlled senior executives exceeded the d-month period to reach the e percent ownership objective by one month because the senior executives needed their bonuses to finance the stock purchase in addition the senior executives plr-117176-03 purchased controlled stock for h dollars by date b and are expected to pay considerably more as they exercise additional stock_options that they have been granted based solely on the information submitted with the supplemental ruling_request we rule that the facts set forth herein will have no adverse effect on the rulings contained in the prior letter rulings which remain in full force and effect we express no opinion on the tax treatment of the transaction under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the prior letter rulings or this supplemental letter_ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and an additional representative sincerely ______________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
